August 3, 2005

Naturade, Inc. (the “Company”)
14370 Myford Road, Suite 100
Irvine, CA 92606

Re: David Brown, (the “Holder”)

Gentlemen:

The undersigned is an owner of record or beneficially of certain shares of
common stock (“Common Stock”) of the Company or securities convertible into or
exchangeable or exercisable for Common Stock. The Company proposes to enter into
a transaction with the Company (the “Transaction”). The undersigned recognizes
that the Transaction will be of benefit to the undersigned and will benefit the
Company. The undersigned acknowledges that the Company is relying on the
representations and agreements of the undersigned contained in this letter
agreement in carrying out the Transaction.

In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not, (and will cause any immediate family member of (i) the
undersigned or (ii) the undersigned’s spouse, living in the undersigned’s
household not to), without the prior written consent of the Company (which
consent may be withheld in its sole discretion), directly or indirectly, sell,
offer, contract or grant any option to sell (including without limitation any
short sale), pledge, transfer, establish an open “put equivalent position”
within the meaning of Rule 16a-1(h) under the Securities Exchange Act of 1934,
as amended, or otherwise dispose of any shares of Common Stock, options or
warrants to acquire shares of Common Stock, or securities exchangeable or
exercisable for or convertible into shares of Common Stock currently or
hereafter owned either of record or beneficially (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended) by the undersigned (or such
spouse or family member), or publicly announce an intention to do any of the
foregoing, for a period of three hundred and sixty-five (365) days from the
closing date of the Transaction. The foregoing sentence shall not apply to the
transfer of any or all shares of Common Stock owned by the undersigned, either
during his or her lifetime or on death, by gift, will or intestate succession to
the immediate family of the undersigned or to a trust the beneficiaries of which
are exclusively the undersigned and/or a member or members of his or her
immediate family; provided, however, that in any such case it shall be a
condition to such transfer that the transferee executes and delivers to The
Company an agreement stating that the transferee is receiving and holding the
Common Stock subject to the provisions of this letter agreement, and there shall
be no further transfer of such Common Stock except in accordance with this
letter agreement. The undersigned also agrees and consents to the entry of stop
transfer instructions with the Company’s transfer agent and registrar against
the transfer of shares of Common Stock or securities convertible into or
exchangeable or exercisable for Common Stock held by the undersigned except in
compliance with the foregoing restrictions. For purposes of this paragraph, the
term “immediate family” shall have the same meaning as set forth in
Rule 16a-1(e) promulgated under the Securities Exchange Act of 1934, as amended.

This letter agreement is irrevocable and will be binding on the undersigned and
the respective successors, heirs, personal representatives and assigns of the
undersigned.

David Brown

Printed Name of Holder

By: /s/David Brown



      Signature

Printed Name of Person Signing

(and indicate capacity of person signing if

signing as custodian, trustee, or on behalf

of an entity)

